                                                                                 DISTRICT OF OREGON
                                                                                      FILED
                                                                                    February 06, 2019
                                                                               Clerk, U.S. Bankruptcy Court



     Below is an order of the court.




                                                                    _____________________________
                                                                           TRISH M. BROWN
                                                                         U.S. Bankruptcy Judge

                             UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF OREGON


   In re:                                           Case No. 18-33183-TMB11

   COLONIAL OAKS MOBILE HOME PARK,
   LLC,                            ORDER AUTHORIZING EMPLOYMENT
                                   OF REAL ESTATE BROKER
             Debtor-in-Possession. (Marcus & Millichap)


            This came before the Court on the Debtor’s Application for Authority to Employ Real

  Estate Broker (Marcus & Millichap) ECF No. 88 (the “Motion”). The Court, having

  reviewed the motion and and accompanying statement, and being otherwise duly advised, hereby

  ORDERS as follows:

            1.     Debtor’s Motion is GRANTED;

  /////

  /////

  /////

  /////

  /////

                                                                                      MOTSCHENBACHER & BLATTNER LLP
Page 1 of 2      ORDER AUTHORIZING EMPLOYMENT OF                                       117 SW Taylor Street, Suite 300
                 REAL ESTATE BROKER                                                         Portland, OR 97204
                                                                                           Phone: (503) 417-0500
                                                                                            Fax: (503) 417-0501
                                                                                             www.portlaw.com
                         Case 18-33183-tmb11        Doc 90    Filed 02/06/19
          2.     Pursuant to 11 U.S.C. §§ 328 and 1107, Debtor is authorized to employ Marcus &

  Millichap as Debtor’s real estate broker for the purposes of listing and marketing the Debtor’s

  real property, pursuant to the terms and conditions set forth in the Representation Agreement

  which is attached as Exhibit 1 to the Motion.

                                                  ###

  Order presented by:

  MOTSCHENBACHER & BLATTNER LLP


  By:/s/ Nicholas J. Henderson
  Nicholas J. Henderson, OSB #074027
  nhenderson@portlaw.com
  117 SW Taylor Street, Suite 300
  Portland, OR 97204
  Phone: (503) 417-0500
  Fax: (503) 417-0501
         Of Attorneys for Debtor-in-Possession




                                                                                      MOTSCHENBACHER & BLATTNER LLP
Page 2 of 2    ORDER AUTHORIZING EMPLOYMENT OF                                         117 SW Taylor Street, Suite 300
               REAL ESTATE BROKER                                                           Portland, OR 97204
                                                                                           Phone: (503) 417-0500
                                                                                            Fax: (503) 417-0501
                                                                                             www.portlaw.com
                        Case 18-33183-tmb11        Doc 90     Filed 02/06/19
